DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2022 has been entered.

Response to Amendment
	The amendments to the drawings have been accepted and have overcome the drawing objection.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7-8, 12, 15, 18-19, 24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yen (US20090141957), and further in view of Guracar (US20090204003).
Regarding Claim 1, Yen discloses a method for ultrasound data processing (Para [0013] – “Embodiments of the present disclosure are directed to novel sidelobe and clutter suppression methods/techniques”) comprising:
i) transmitting ultrasound excitation signals from elements of a transducer array (Para [0051] – “The system 300 can include an array 302 (e.g., of ultrasound transducers/receivers)”, Para [0046] – “1) An aperture (or subaperture) (e.g., with 64 elements) transmits a focused beam into the target”);
ii) receiving response signals from elements of the transducer array, each response signal corresponding to a respective channel (Para [0046] – “1) An aperture (or subaperture) (e.g., with 64 elements) transmits a focused beam into the target. Echoes are collected from the same 64 elements, as described at 102”, Para [0051] – “The system 300 can include an array 302 (e.g., of ultrasound transducers/receivers) and a plurality of delay devices (e.g., delay lines or phase delays) 304, each couples to an element of the array 302. Data from alternating groups of elements are combined at 306 and 308 to form first and second data sets RX1 and RX2”, the receive elements are interpreted as the channels);
iii) sampling each response signal at one or more time points in the response signal to create a plurality of samples, each sample corresponding to a channel and a time point (Para [0063] – “In receive, element data was collected and receive beamforming was done off-line using Matlab (The MathWorks, Inc. Natick, Mass.)”, therefore because Matlab was used the signals have been sampled, it is interpreted the sampling of the response signal is done at one time point or multiple time points as those are the only options therefore each sample corresponds to the same time point or multiple time points, lines of data coming from the elements of the array (302) in Fig. 3 are interpreted as the plurality of samples that correspond to a channel [element]);

    PNG
    media_image1.png
    621
    676
    media_image1.png
    Greyscale

iv) dividing the samples into at least two different or partially overlapping groups (As shown in Fig. 3 reproduced above the samples are divided into two groups different groups, RX1 and RX2);
v) beamforming the response signals from the first group (Fig. 2B reproduced below (212), Para [0048] – “In FIG. 2B, delayed data 210 is processed with two receive apodization functions A1, A2 to create beamformed RF data sets RX1 (212) and RX2 (213)”);

    PNG
    media_image2.png
    360
    638
    media_image2.png
    Greyscale

vi) beamforming the response signals from the second group (Fig. 2B reproduced above (213), Para [0048] – “In FIG. 2B, delayed data 210 is processed with two receive apodization functions A1, A2 to create beamformed RF data sets RX1 (212) and RX2 (213)”);
vii) repeating steps i) to vi) for […] (Para [0093] – “For ultrasound imaging, techniques according to the present disclosure can provide for improved visualization of small diameter cysts and other low-contrast lesions such as fibroadenomas, carcinoma, blood vessels, and heart chambers, in real time”, if the techniques are provided in real time steps i) to vi) would be repeated), wherein a data frame comprises sampled response signals in respect of each of a plurality of pixels of an image space (the plurality of samples as shown in Fig.3 are processed to form an image which would contain a plurality of pixels therefore the data frame/image frame comprises the plurality of samples) […];
viii) cross-correlating the beamformed signals of each group […] (Fig. 3 shows the beamformed data from both groups being directed to the crosscorrelator (312)) , the cross-correlating comprising;
generating, for each data frame […], a cross-correlation output (Fig. 3 shows a line pointing away from the crosscorrelator indicating a correlation output), wherein the cross-correlation output is based on the beamformed response signals from the first group and the beamformed response signals from the second group for that data frame (Fig. 3 shows the beamformed data from both groups of the data frame being directed to the crosscorrelator (312)); and
As cited above Yen discloses the cross-correlation output after beamforming conversely Yen does not teach M data frames, and where M is greater than 1,
over the M data frames
of the M data frames
combining the […]correlation output for the first data frame with the […]correlation outputs from subsequent data frames up to the Mth data frame; and 
ix) generating an image output for at least a first pixel of the plurality of pixels of the image space using the combined […]correlation outputs.
However, Guracar discloses M data frames, and where M is greater than 1 ([0042] – “In act 30, a sequence of ultrasound frames of data is obtained…The frames of data are acquired in real time with live scanning”, therefore it is interpreted the receive beamformer repeats the beamforming step for multiple groups of groups of data over M data frames) ,
over the M data frames ([0049] – “Motion compensation of act 34 may be applied to the frames of data”, cross-correlation is disclosed as a method of motion correction)
of the M data frames ([0049] – “Motion compensation of act 34 may be applied to the frames of data”, cross-correlation is disclosed as a method of motion correction)
 combining the cross-correlation output for the first data frame with the cross-correlation outputs from subsequent data frames up to the Mth data frame ([0047] – “In acts 32 and 34, two or more combinations of the frames are performed, [0048] – “One combination is performed with motion correction in act 34”, [0049] discloses cross-correlation can be used for motion correction therefore it is interpreted the combination is performed on the outputs of the motion correction [cross-correlation]); and 
ix) providing the combined cross-correlation outputs as an image output for at least a first pixel of the plurality of pixels of the image space ([0048] – “One combination is performed with motion correction in act 34”, [0049] discloses cross-correlation can be used for motion correction therefore it is interpreted the combination is performed on the outputs of the motion correction [cross-correlation], [0074] – “In act 38, an image is formed from the selected combination”).
Guracar is an analogous art considering it is in the field of performing cross-correlation on ultrasound signals.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen to combine the combined cross-correlation outputs as an image of Guracar to achieve the same results. One would have motivation to combine because it would provide a clearer image of a moving tissue in an image. 
Regarding Claim 5, Yen and Guracar disclose all the elements of the claimed invention as cited in claim 1.
Yen further discloses the at least two groups of samples are selected according to at least one of the following conditions:
each sample is allocated to only one group (As shown in Fig. 3 reproduced above each sample is allocated to only one group);
each group has the same number of samples (As shown in Fig. 3 reproduced above each group has four samples);
a majority of adjacent elements in the array are allocated to different groups;
a majority of the data samples are not common in the different groups,
samples are allocated to the groups randomly or adaptively by optimizing a measure of the received data.
Regarding Claim 7, Yen and Guracar disclose all the elements of the claimed invention as cited in claim 1.
Yen further discloses the beamforming of step v) comprises, for each of the plurality of pixels of an image space, summing the set of samples of the first group (Para [0046] – “2) In receive, beamforming can be performed using a first apodization function to create dataset RX1, as described at 104”, as shown in Fig. 3 reproduced above the samples in the first group are summed to create RX1, Para [0008] – “The optimal apodization is achieved on a pixel-by-pixel basis”), and
the beamforming of step vi) comprises, for said each of the plurality of pixels of the image space, summing the set of samples of the second group (Para [0046] – “2) In receive, beamforming can be performed using a first apodization function to create dataset RX1, as described at 104. 3) Likewise, a second apodization function can be used to create dataset RX2, as described at 106”, as shown in Fig. 3 reproduced above the samples in the second group are summed to create RX2, Para [0008] – “The optimal apodization is achieved on a pixel-by-pixel basis”).
Regarding claim 8, Yen and Guracar disclose all the elements of the claimed invention as cited in claim 1.
Yen further discloses filtering each beamformed set of response signals to suppress clutter signal components or other unwanted components (Fig. 2B shows a bandpass filter 218 which occurs after the samples signals have been beamformed (212,213), Para [0065] – “A second filter, which has the same passband window as the first filter, might be required to reduce sharp discontinuities in images that might be caused by multiplication of the weighting matrix”).
Regarding Claim 12, Yen and Guracar disclose all the elements of the claimed invention as cited in claim 1.
Yen further discloses step viii) comprises attenuating the correlation signal as a function of the phase value (Para [0044] – “In the proposed method, if the coefficient is greater than or equal to a set threshold value ε>0, then the sample value will be multiplied by the cross-correlation coefficient. If the coefficient is less than the threshold value ε, the sample value is multiplied by the threshold value ε”, Para [0059] – “With these two apodizations, grating lobes were purposely constructed that are 180 degrees out of phase with each other. Then, by using cross correlation one can distinguish between signals coming from a mainlobe and clutter signals”, therefore it is interpreted the correlation is dependent on phase).
Regarding Claim 15, Yen and Guracar disclose all the elements of the claimed invention as cited in claim 1.
Yen further discloses further including normalizing the cross-correlation values with respect to the product of the beamformed response signals (Para [0014] – “The techniques can utilize dual apodization functions with normalized cross-correlation to suppress sidelobes while at the same time maintaining lateral resolution”).
Regarding Claim 18, Yen and Guracar disclose all the elements of the claimed invention as cited in claim 1.
Yen further discloses displaying a magnitude of the cross-correlation signals for each of the plurality of pixels in a two dimensional array of pixels of image space, in a process of ultrasound imaging (Fig. 10a-10h; para [0078] – “A combined plot 1000 that shown Experimental RF data in the speckle and cyst regions”).
Regarding Claim 19, Yen and Guracar disclose all the elements of the claimed invention as cited in claim 1.
Yen further discloses the process is carried out substantially in real time with the collection of response signals in respect of each of a plurality of pixels of image space and for […] (Para [0093] – “For ultrasound imaging, techniques according to the present disclosure can provide for improved visualization of small diameter cysts and other low-contrast lesions such as fibroadenomas, carcinoma, blood vessels, and heart chambers, in real time”, Para [0046] – “A cross-correlator calculates a normalized cross-correlation value for each pixel”).
Conversely Yen does not teach for a succession data frames
However, Guracar discloses for successive data frames ([0042] – “In act 30, a sequence of ultrasound frames of data is obtained…The frames of data are acquired in real time with live scanning”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen to combine the real time processing for a succession of frames of Guracar to achieve the same results. One would have motivation to combine because it would provide a clearer image of moving tissue within an image. 
Regarding Claim 24, Yen discloses Ultrasound processing apparatus (Para [0034] – “Dual Apodization with Cross-correlation (DAX) provides superior results when compared to existing nonlinear apodization methods in terms of contrast resolution, without compromising spatial resolution with less computation and using already existing hardware”, Claim 11 – “A computer-executable program product comprising a computer-readable medium with resident computer-readable instructions”, therefor computational hardware is used to carry out the process) configured to:
The remainder of claim 24 mirrors claim 1 therefore the rejections to each limitation of claim 24 are the same as the mirroring limitations in claim 1 above.
Regarding Claim 26, Yen and Guracar disclose all the elements of the claimed invention as cited in claim 1.
Yen further discloses wherein a data frame corresponds to an image frame (The data processed in Fig. 3 is interpreted as a data frame, the data is processed into a DAX image (316) therefore the data frame corresponds to an image frame).
Regarding Claim 27, Yen and Guracar disclose all the elements of the claimed invention as cited in claim 1.
As cited above Yen discloses the cross-correlation output conversely Yen does not teach wherein combining the cross-correlation output for the first data frame with the cross-correlation outputs from subsequent data frames up to the Mth data frame comprises averaging the cross-correlation outputs over the M data frames.
However Guracar discloses wherein combining the cross-correlation output for the first data frame with the cross-correlation outputs from subsequent data frames up to the Mth data frame comprises averaging the cross-correlation outputs over the M data frames (Para [0055] – “the mean, median or other statistical value of data is determined from the frames for each spatial location as a function of time”, [0056] – “Temporal averaging can provide noise reduction for the image sequence in general”, as cited above the combination step occurs after motion compensation therefor it is interpreted the combination is performed on the output of the motion compensation [cross-correlation]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen to combine the averaging of Guracar to achieve the same results. One would have motivation to combine because it “can provide noise reduction for the image sequence” (Guracar - Para [0056]). 
Claims 2-4, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yen (US20090141957), and Guracar (US20090204003) as applied to claims 1 and 8 above, and further in view of Kim (US5544128).
Regarding claim 2, Yen and Guracar disclose all the elements of the claimed invention as cited in claim 1.
As cited above Yen discloses the first and second group, the samples, and the plurality of channels conversely Yen does not teach the first group comprises samples from the same time point of each of a plurality of channels and the second group comprises samples from that same time point of each of a different plurality of channels.
However, Kim discloses the first group comprises samples from the same time point of each of a plurality of channels and the second group comprises samples from that same time point of each of a different plurality of channels (Fig. 1, 3; col. 6, lines 7-10 – “The write-in data to memories 24 through 27 are clocked at the same rate as the sampling rate, i.e., f0”).
Kim is an analogous art considering it is in the field of multi-beam beamforming.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen to include the timing of samples of Kim to achieve the same results. One would have motivation to combine because it “allows the final beamforming to be simple and performed at a relatively low data rate and allows the higher rate signal processing to be confined to circuitry which may advantageously be on a single type of integrated circuit which is repetitively used in the beamformer” (Kim - Abstract). 
Regarding claim 3, Yen and Guracar disclose all the elements of the claimed invention as cited in claim 1.
As cited above Yen discloses the first and second group, the samples, and the plurality of channels conversely Yen does not teach the first group comprises samples from a first time point of each of a plurality of channels and the second group comprises samples from a second time point of each of the same plurality of channels.
However, Kim discloses the first group comprises samples from a first time point of each of a plurality of channels and the second group comprises samples from a second time point of each of the same plurality of channels (Col. 10 lines 3-4 – “Two delay times are required for each data increment”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen to include the timing of samples of Kim to achieve the same results. One would have motivation to combine because it “allows the final beamforming to be simple and performed at a relatively low data rate and allows the higher rate signal processing to be confined to circuitry which may advantageously be on a single type of integrated circuit which is repetitively used in the beamformer” (Kim - Abstract). 
Regarding claim 4, Yen and Guracar disclose all the elements of the claimed invention as cited in claim 1.
As cited above Yen discloses the first and second group, the samples, and the plurality of channels conversely Yen does not teach the first group comprises samples from a first time point of each of a first plurality of channels and a second time point of each of a second plurality of channels, and the second group comprises samples from the first time point of each of the second plurality of channels and the second time point of each of the first plurality of channels.
However, Kim discloses the first group comprises samples from a first time point of each of a first plurality of channels and a second time point of each of a second plurality of channels, and the second group comprises samples from the first time point of each of the second plurality of channels and the second time point of each of the first plurality of channels (Col. 8 lines 56-58 – “Groups of adjacent parallel receive channels (e.g., 8) are combined so as to form a partial beamformer 113”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen to include the timing of samples of Kim to achieve the same results. One would have motivation to combine because it “allows the final beamforming to be simple and performed at a relatively low data rate and allows the higher rate signal processing to be confined to circuitry which may advantageously be on a single type of integrated circuit which is repetitively used in the beamformer” (Kim - Abstract). 
Regarding claim 16, Yen and Guracar disclose all the elements of the claimed invention as cited in claims 1 and 8.
As cited above Yen discloses each group and the cross-correlation conversely Yen does not teach step viii) comprises using different filters for each group, thereby obtain a more complex filtering and/or include phase information in the […]correlation to select different flow velocities
However, Kim discloses step viii) comprises using different filters for each group, thereby obtain a more complex filtering and/or include phase information in the […]correlation to select different flow velocities (col. 8, lines 29-30 – “every channel has its own interpolation-decimation filter”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen to include the timing of samples of Kim to achieve the same results. One would have motivation to combine because it “allows the final beamforming to be simple and performed at a relatively low data rate and allows the higher rate signal processing to be confined to circuitry which may advantageously be on a single type of integrated circuit which is repetitively used in the beamformer” (Kim - Abstract).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yen (US20090141957), and Guracar (US20090204003), as applied to claim 8 above, and further in view of Abend (US7399279).
Regarding claim 9, Yen and Guracar disclose all the elements of the claimed invention as cited in claims 1 and 8.
As cited above Yen discloses filtering the two beamformed sets conversely Yen does not teach filtering […] comprises filtering with a high pass filter. 
However, Abend discloses filtering comprises filtering with a high pass filter (Col. 43 lines 2-4 – “digitally highpass filter the sequence of pulse returns to suppress clutter from tissue and bone”).
Abend is an analogous art considering it is in the field of blood flow imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen to incorporate the highpass filter of Abend to achieve the same results. One would have motivation to combine because it doing so will eliminate unwanted noise originating from tissue and bone that would block signals that infer blood dynamics information.
Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yen (US 20090141957), Guracar (US20090204003), and Abend (US7399279) as applied to claim 9 above, and further in view of Koo (US5676148).
Regarding claim 10, Yen, Guracar, and Abend disclose all the elements of the claimed invention as cited in claims 1, 8, and 9.
As cited above Abend discloses the high pass filter conversely Yen does not teach the […] filter is one of a derivative estimator; a second order FIR filter and an IIR filter. 
However, Koo teaches the […] filter is one of a derivative estimator; a second order FIR filter and an IIR filter (Col. 3 line 54 – “This invention uses half-band FIRs or IIRs”).
Koo is an analogous art considering it is in the field of blood flow imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen to incorporate the FIR or IIR filters of Koo to achieve the same results. One would have motivation to combine because “the embodiments described include time varying coefficients FIRs to improve efficiency” (Koo - Col. 4 lines 4-5).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yen (US20090141957), and Guracar (US20090204003) as applied to claim 1 above, and further in view of Haugaard (US20200138401).
Regarding claim 13, Yen and Guracar disclose all the elements of the claimed invention as cited in claim 1.
Yen further discloses step viii) produces a final cross-correlation value (As shown in Fig. 3 the cross correlator 312 produces one output therefore the output is interpreted as the final cross-correlation value) As cited above Yen discloses the cross-correlation signal conversely Yen does not teach step viii) further comprises applying different filters for each group of response signals so as to include the phase of a Doppler spectrum in the final […]correlation value, to infer blood dynamics information or using phase components of the […]correlated beamformed signals to infer blood dynamics information.
However Haugaard discloses step viii) further comprises applying different filters for each group of response signals (Para [0073] – “The vector-velocity processor 802, in a first stage, high-pass filters (e.g., with a Wall filter (WF) and/or other filter) along the PRF-time dimension of each receive-beam-group of three (3) receive-beams”) so as to include the phase of a Doppler spectrum in the final […]correlation value, to infer blood dynamics information or using phase components of the […]correlated beamformed signals to infer blood dynamics information (Para [0047] – “The velocity processor 216, in a fourth stage, estimates phase, e.g., by calculating an arctangent operation on the summed AC output and/or otherwise…the velocity (phase) estimates”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen to combining of image data of Haugaard to achieve the same results. One would have motivation to combine because it “Speckle-noise in an amplitude- or power-signal receive-beam can be reduced by forming a new receive-beam that is the average (compounding) of several STA beam-formed receive-beams acquired with different locations/directions of the transmit-beam” (Haugaard - Para [0054]). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yen (US20090141957), Guracar (US20090204003), and Haugaard (US20200138401) as applied to claim 13 above, and further in view of Abend (US7399279).
Regarding claim 14, Yen, Guracar, and Haugaard disclose all the elements of the claimed invention as cited in claims 1 and 13.
Conversely Yen does not teach the blood dynamics information comprises direction of flow. 
However, Abend discloses the blood dynamics information comprises direction of flow (Col. 37 lines 55-56 – “The blood velocity can be dynamically monitored”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen to incorporate the viewing of the direction of blood flow of Abend to achieve the same results. One would have motivation to combine because doing so will allow the user to view the health of a blood vessel of interest and determine if they are viewing a vein or an artery and/or determine if any abnormalities from clots or blockages are present.
Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yen (US20090141957),  Guracar (US20090204003), and Kim (US5544128) as applied to claim 16 above, and further in view of Abend (US7399279).
Regarding claim 17, Yen, Guracar, Kim and Abend disclose all the elements of the claimed invention as cited in claims 1, 8, and 16.
Conversely Yen does not teach the different filters are designed with a phase shift between positive and negative frequencies, in order to extract flow direction information. 
However, Abend discloses the different filters are designed with a phase shift between positive and negative frequencies, in order to extract flow direction information (Col. 43 lines 35-39 – “Phase-shift beamforming [...] display coarse blood-vessel color-flow map”).
Abend is an analogous art considering it is in the field of blood flow imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen to incorporate a phase shift to extract flow direction information of Abend to achieve the same results. One would have motivation to combine because doing so will allow the user to view the health of a blood vessel of interest and determine if they are viewing a vein or an artery and/or determine if any abnormalities from clots or blockages are present.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./               Examiner, Art Unit 3793                                                                                                                                                                                         
/JASON M IP/Primary Examiner, Art Unit 3793